              Case 3:17-cv-05760-BHS Document 144 Filed 01/30/19 Page 1 of 3



 1                                                          HONORABLE BENJAMIN H. SETTLE
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT TACOMA
 9
     HP TUNERS, LLC, a Nevada limited liability )
10
     company,                                   ) CASE NO. 3:17-cv-05760-BHS
                                                )
11                        Plaintiff,            ) PLAINTIFF’S SUPPLEMENTAL
                                                ) RESPONSE IN SUPPORT OF MOTION
12         vs.                                  ) FOR SANCTIONS
                                                )
13   KEVIN SYKES-BONNETT and SYKED              )
     ECU TUNING INCORPORATED, a                 )
14   Washington corporation, and JOHN           )
     MARTINSON,                                 )
15
                                                )
                          Defendants.           )
16

17          In accordance with the Court’s January 25, 2019 Order (Dkt. 142) (the “Order”)
18   requesting documents in connection with Plaintiff’s Motion for Sanctions, dated November 20,
19   2018 (Dkt. 124), HP Tuners, LLC (“Plaintiff”) hereby submits its Supplemental Response in
20   Support of Plaintiff’s Motion for Sanctions.
21          In accordance with the Court’s Order, Plaintiff is filing the Supplemental Declaration of
22   Andrew P. Bleiman, Esq., which attaches transcripts requested by the Court in its Order. Please
23   note that Plaintiff will be filing a Motion to Seal the exhibits contained herein simultaneously
24   with the instant Declaration in order to ensure compliance with the Protective Order entered into
25   between the parties and issued by this Court on May 21, 2018 (Dkt. 39).

     PLAINTIFF’S SUPPLEMENTAL RESPONSE IN                       Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                                211 E. McLoughlin Boulevard, Suite 100
     SUPPORT OF MOTION FOR SANCTIONS - 1                                                                   PO Box 611
                                                                                            Vancouver, WA 98666-0611
                                                                                                        (360) 750-7547
            Case 3:17-cv-05760-BHS Document 144 Filed 01/30/19 Page 2 of 3



 1         Dated: January 30, 2019          Respectfully submitted,
 2                                          s/ Stephen G. Leatham
                                            Stephen G. Leatham, WSBA #15572
 3
                                            HEURLIN, POTTER, JAHN, LEATHAM,
 4
                                            HOLTMANN & STOKER, P.S.
                                            211 E. McLoughlin Boulevard, Suite 100
 5                                          Vancouver, WA 98663
                                            Telephone: (360) 750-7547
 6                                          Fax: (360) 750-7548
                                            E-mail: sgl@hpl-law.com
 7
                                            s/ Andrew P. Bleiman
 8                                          Andrew P. Bleiman
                                            (admitted pro hac vice)
 9
                                            MARKS & KLEIN, LLP
                                            1363 Shermer Road, Suite 318
10
                                            Northbrook, IL 60062
11                                          Telephone: (312) 206-5162
                                            E-mail: andrew@marksklein.com
12
                                            Attorneys for HP Tuners, LLC
13

14

15

16

17

18

19

20

21

22

23

24

25


     PLAINTIFF’S SUPPLEMENTAL RESPONSE IN                 Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                          211 E. McLoughlin Boulevard, Suite 100
     SUPPORT OF MOTION FOR SANCTIONS - 2                                                             PO Box 611
                                                                                      Vancouver, WA 98666-0611
                                                                                                  (360) 750-7547
             Case 3:17-cv-05760-BHS Document 144 Filed 01/30/19 Page 3 of 3



 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on January 30, 2019, I caused the foregoing to be electronically filed
 3   with the Clerk of Court using the CM/ECF system which will electronically send notice to all
 4
     Counsel of Record.
 5
                                                         HEURLIN, POTTER, JAHN, LEATHAM,
 6                                                       HOLTMANN & STOKER, P.S.

 7                                                       s/ Stephen G. Leatham
                                                         Stephen G. Leatham, WSBA #15572
 8                                                       211 E. McLoughlin Boulevard
                                                         Vancouver, WA 98663
 9                                                       Telephone: (360) 750-7547
                                                         Fax: (360) 750-7548
10
                                                         E-mail: sgl@hpl-law.com
                                                         Attorney for HP Tuners, LLC
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     PLAINTIFF’S SUPPLEMENTAL RESPONSE IN                        Heurlin, Potter, Jahn, Leatham, Holtmann & Stoker, P.S.
                                                                                 211 E. McLoughlin Boulevard, Suite 100
     SUPPORT OF MOTION FOR SANCTIONS - 3                                                                    PO Box 611
                                                                                             Vancouver, WA 98666-0611
                                                                                                         (360) 750-7547
